Exhibit 10.1
Execution Version
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT is dated as of
April 6, 2011 (this “Amendment”) by and among AMSURG CORP., a Tennessee
corporation (the “Borrower”), the Lenders which have delivered signature pages
to this Amendment in accordance herewith (the “Consenting Lenders”) and SUNTRUST
BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).
          WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to that certain Revolving Credit Agreement dated as of May 28, 2010 (the
“Credit Agreement”);
          WHEREAS, the Borrower has requested (i) an increase in the Aggregate
Revolving Commitments pursuant to Section 2.23 of the Credit Agreement in the
amount of $75,000,000 and (ii) certain amendments to the Credit Agreement; and
          WHEREAS, the Borrower, the Consenting Lenders and the Administrative
Agent desire to amend certain provisions of the Credit Agreement and reflect an
Incremental Facility Amendment, all on the terms and conditions contained
herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Specific Amendments.
          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:
“First Amendment” means that certain First Amendment to Revolving Credit
Agreement dated as of April 6, 2011 by and among the Borrower, certain Lenders
party thereto and the Administrative Agent.
“NSC Acquisition” means the consummation of the acquisition pursuant to the NSC
Acquisition Agreement.
“NSC Acquisition Agreement” means that certain Merger Agreement, dated on or
about April 7, 2011 by and among the Borrower, AmSurg Merger Corporation,
National Surgical Care, Inc. and the other parties thereto.
          (b) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the defined terms “Change in Law” and “EBITDA” in their entireties and
substituting in lieu thereof the following:
“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) compliance by

 



--------------------------------------------------------------------------------



 



any Lender (or its Applicable Lending Office) or the Issuing Bank (or for
purposes of Section 2.17(b), by the parent corporation of such Lender or the
Issuing Bank, if applicable) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.
“EBITDA” means, for the Borrower and its Subsidiaries on a consolidated basis
for any period, an amount equal to the sum of Consolidated Net Income for such
period plus, without duplication, and to the extent deducted in computing
Consolidated Net Income for such period, the sum of (a) income taxes, (b)
Consolidated Interest Expense, (c) depreciation and amortization expense, in
each case determined on a consolidated basis in accordance with GAAP; (d) to the
extent applicable, stock option compensation costs applicable under (and
calculated in accordance with) FASB ASC 718; (e) all non-cash charges for such
period taken for the impairment of goodwill in accordance with FASB ASC 350, but
excluding any non-cash charge that will result in a cash charge in a future
period; and (f) all documented fees and expenses actually paid in connection
with the First Amendment and the NSC Acquisition in an aggregate amount not to
exceed $10,000,000; provided, however, that, to the extent included in
Consolidated Net Income, there shall be excluded the effect of any change in
valuation based on the exercise of any rights granted pursuant to the “Series 1
Contingent Value Rights Agreement” and “Series 2 Contingent Value Rights
Agreement”, as such terms are defined in the NSC Acquisition Agreement;
provided, further, with respect to any Person that became a Subsidiary of, or
was merged with or consolidated into, the Borrower or any Wholly Owned
Subsidiary during such period, “EBITDA” shall also include the EBITDA of such
Person during such period and prior to the date of such acquisition, merger or
consolidation; and provided, further, with respect to any Person that ceased to
be a Subsidiary, or was the subject of a Disposition during any measurement
period, “EBITDA” shall not include the EBITDA of such Person for such
measurement period, such calculations under this proviso to be detailed with
supporting documentation and measured to the Administrative Agent’s reasonable
satisfaction.
          (c) Section 1.3 of the Credit Agreement is hereby amended by adding
the following at the end of such Section:

- 2 -



--------------------------------------------------------------------------------



 



“Notwithstanding anything herein or under GAAP to the contrary, all real
property leases of the Borrower and/or its Subsidiaries, whether now existing or
hereafter entered into, acquired or assumed by the Borrower or such Subsidiary,
shall be deemed for all purposes under this Agreement (including for accounting
purposes, for the defined terms used herein and for purposes of determining
compliance with the financial and other covenants herein) to be operating leases
and shall not be accounted for as Capital Lease Obligations.”
          (d) Section 2.23 of the Credit Agreement is hereby amended by deleting
subsection (a) in its entirety and substituting in lieu thereof the following:
“(a) The Borrower may, upon at least 10 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), from time to time propose to increase the Aggregate Revolving
Commitments by an aggregate amount not to exceed (x) the amount of the increase
of the Aggregate Revolving Commitments effected pursuant to the First Amendment
plus (y) $150,000,000 (the amount of any such increase, the “Additional
Commitment Amount”); provided, however, that each Additional Commitment Amount
shall be in a principal amount of not less than $10,000,000 or a larger multiple
of $5,000,000. Each Lender shall have the right for a period of 10 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment by a principal
amount equal to its Pro Rata Share of the Additional Commitment Amount. Any
Lender who does not respond within such 10 day period shall be deemed to have
elected not to increase its Revolving Commitment. No Lender (or any successor
thereto) shall have any obligation to increase its Revolving Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender.”
          (e) Section 2.24 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:
“(a) If any Lender becomes a Defaulting Lender, (b) upon the occurrence of an
event giving rise to the operation of Section 2.16, Section 2.17 or Section 2.19
with respect to any Lender which results in such Lender charging to the Borrower
increased costs or such other amounts due thereunder, or (c) in connection with
any proposed amendment, waiver, or consent where the consent of all of the
Lenders, or all of the Lenders directly affected thereby, is required pursuant
to Section 10.2, if any Lender refuses to consent to such amendment, waiver or
consent as to which the Required Lenders have consented, then, in each case, the
Borrower shall have the right, if no Default or Event of Default then exists,
and if no Default or Event of Default will exist immediately after giving effect
to such replacement), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each

- 3 -



--------------------------------------------------------------------------------



 



of whom shall be required to be reasonably acceptable to the Administrative
Agent; provided, that (i) at the time of any replacement pursuant to this
Section, the Replacement Lender shall enter into one or more Assignment and
Acceptance pursuant to Section 10.4 (and with all fees payable pursuant to said
Section to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, and
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (II) an amount equal
to all LC Disbursements that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time, and (III) an amount equal to all accrued, but theretofore unpaid,
fees owing to the Replaced Lender, (y) the Issuing Bank an amount equal to such
Replaced Lender’s Pro Rata Share of any LC Disbursements (which at such time
remains unpaid) to the extent such amount was not theretofore funded by such
Replaced Lender to the Issuing Bank, and (z) the Swingline Lender an amount
equal to such Replaced Lender’s Pro Rata Share of any Swingline Loan to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender, (ii) all obligations of the Borrower due and owing to the
Replaced Lender at such time shall be paid in full to such Replaced Lender
concurrently with such replacement, and (iii) in the case of clause (c) above,
the Replacement Lender shall have agreed to provide its consent to the requested
amendment, waiver or consent. Upon the execution of the respective Assignment
and Acceptance, the payment of amounts referred to in clauses (i) and (ii) above
and delivery, if requested by the Replacement Lender, of the appropriate Note or
Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender.”
          (f) Section 5.1 of the Credit Agreement is hereby amended by deleting
clause (c) of such Section in its entirety and substituting in lieu thereof the
following:
“(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer in the form of Schedule 5.1(c), (i) certifying as to whether there
exists a Default or Event of Default on the date of such certificate, and if a
Default or an Event of Default then exists, specifying the details thereof and
the action which the Borrower has taken or proposes to take with respect
thereto, (ii) setting forth in reasonable detail calculations demonstrating
compliance with Article VI, Section 7.4(g), Section 7.5 (showing the amount of
any dividends and any purchases of treasury stock) and Section 7.6 (showing
compliance with Section 7.6(c)), (iii) providing a reconciliation of all
calculations and determinations made therein both before and after giving effect
to the last sentence of Section 1.3 in such detail as may be requested by the
Administrative Agent and (iv) stating whether any change in GAAP or the
application thereof has occurred since the

- 4 -



--------------------------------------------------------------------------------



 



date of the Borrower’s audited financial statements referred to in Section 4.4
and, if any change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;”
          (g) Section 6.1 of the Credit Agreement is hereby amended by deleting
such section in its entirety and substituting in lieu thereof the following:
“Section 6.1. Leverage Ratio. The Borrower shall maintain, on a consolidated
basis and as calculated at the end of each Fiscal Quarter, a Leverage Ratio of
not greater than 3.25 to 1.00; provided, however, with respect to the Fiscal
Quarter in which the NSC Acquisition is closed and each of the three immediately
following Fiscal Quarters, the Borrower shall maintain a Leverage Ratio of not
greater than 3.75 to 1.00 instead of 3.25 to 1.00, and for each Fiscal Quarter
thereafter, the Borrower shall maintain a Leverage Ratio of not greater than
3.25 to 1.00.”
     Section 2. Incremental Facility Amendment. The parties hereto intend that
this Amendment shall constitute an Incremental Facility Amendment in connection
with the Borrower’s increase in the Aggregate Revolving Commitments in the
amount of $75,000,000 pursuant to Section 2.23 of the Credit Agreement. The
Lenders waive the requirement in Section 2.23(a) of the Credit Agreement that
the Borrower provide at least 15 days’ written notice to the Administrative
Agent (and the Administrative Agent provide a copy of such notice to each
Lender) in connection with the proposed increase the Aggregate Revolving
Commitments contemplated hereby. Immediately after giving effect to this
Amendment, the Aggregate Revolving Commitments shall be equal to $450,000,000
and the Revolving Commitment of each Lender shall be as follows:

          Lender   Revolving Commitment
SunTrust Bank
  $ 51,300,000  
Regions Bank
  $ 50,000,000  
Bank of America, N.A.
  $ 45,000,000  
JPMorgan Chase Bank, N.A.
  $ 39,000,000  
Raymond James Bank, FSB
  $ 33,000,000  
US Bank National Association
  $ 32,500,000  
Branch Banking and Trust Company
  $ 30,000,000  
Fifth Third Bank, N.A.
  $ 26,400,000  
Wells Fargo Bank, N.A.
  $ 26,400,000  
Compass Bank
  $ 24,000,000  
First Tennessee Bank National Association
  $ 24,000,000  

- 5 -



--------------------------------------------------------------------------------



 



          Lender   Revolving Commitment
KeyBank National Association
  $ 24,000,000  
Union Bank, N.A.
  $ 18,000,000  
The Bank of Nashville
  $ 14,000,000  
Goldman Sachs Bank USA
  $ 7,000,000  
Avenue Bank
  $ 5,400,000  
 
 
 
   
Total:
  $ 450,000,000  
 
 
 
   

     Section 3. Approval of NSC Acquisition.
          (a) In connection with the NSC Acquisition, the Administrative Agent
and the Consenting Lenders acknowledge that the conditions and information
required to be delivered pursuant to Section 7.13 of the Credit Agreement with
respect to the NSC Acquisition have been satisfied by the Borrower (except for
the delivery of certain pro forma calculations required to be delivered pursuant
to Section 6(vi) of this Amendment).
          (b) Subject to satisfaction of the conditions precedent in Section 6
hereof, the Administrative Agent and the Consenting Lenders hereby provide their
approval of the NSC Acquisition.
     Section 4. Other Documents. All other Loan Documents executed and delivered
in connection with the Credit Agreement are hereby amended to the extent
necessary to conform to this Amendment.
     Section 5. Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for its reasonable out-of-pocket fees, costs
and expenses incurred in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other documents and agreements executed
and delivered in connection herewith.
     Section 6. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
(i) The Administrative Agent shall have received a counterpart of this Amendment
(and any other documents necessary to evidence the transactions relating
thereto) duly executed by the Borrower, each of the Consenting Lenders (so long
as the Consenting Lenders shall constitute Required Lenders) and the
Administrative Agent;
(ii) No Default or Event of Default shall exist;

- 6 -



--------------------------------------------------------------------------------



 



(iii) A Reaffirmation of Obligations Under Loan Documents (the “Reaffirmation”)
duly executed by the Borrower and each other Loan Party, in the form of
Exhibit A attached hereto;
(iv) Certified copies of resolutions of the board of directors (or equivalent
thereof) of (x) the Borrower, approving the execution, delivery and performance
of this Amendment and the other documents to be executed in connection herewith
and authorizing the incurrence of the additional Obligations contemplated hereby
and (y) each other Loan Party, stating that such additional Obligations are
entitled to benefits of the Security Documents and other Loan Documents;
(v) A favorable opinion of Bass Berry & Sims PLC, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering such matters relating to this Amendment and the transactions
contemplated hereby in form and substance satisfactory to the Administrative
Agent and its counsel;
(vi) A certificate of the chief financial officer of the Borrower demonstrating
compliance on a Pro Forma Basis with the financial covenants contained in
Article VI of the Credit Agreement after the NSC Acquisition is completed, in
form and substance satisfactory to the Administrative Agent;
(vii) The Administrative Agent shall have received, for itself and on behalf of
the Lenders, all fees and expenses contemplated by (i) that certain engagement
letter dated February 8, 2011 between SunTrust Robinson Humphrey, Inc. and the
Borrower and (ii) Section 5 hereof;
(viii) The Administrative Agent shall have received a duly executed copy of an
amendment to the Note Purchase Agreement, in form and substance satisfactory to
the Administrative Agent and its counsel; and
(ix) Such other documents, instruments, agreements, certifications and opinions
as the Administrative Agent, on behalf of the Lenders, may reasonably request.
     Section 7. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:
(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and the Reaffirmation and to perform their
respective obligations hereunder and under the Credit Agreement, as amended by
this Amendment, and the other Loan Documents to which they are a party in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and the Loan Parties
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms.

- 7 -



--------------------------------------------------------------------------------



 



(b) Compliance with Laws. The execution and delivery by the Borrower and the
other Loan Parties of this Amendment and the Reaffirmation and the performance
by the Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority or any other Person or violate any Requirements of Law applicable to
the Loan Parties or any judgment, order or ruling of any Governmental Authority;
(ii) violate or result in a default under any indenture, material agreement
(including the Private Placement Documents) or other material instrument binding
on the Loan Parties or any of their assets or give rise to a right thereunder to
require any payment to be made by the Loan Parties; or (iii) result in the
creation or imposition of any Lien on any asset of the Loan Parties.
(c) Reaffirmation. As of the date of this Amendment and immediately after giving
effect to this Amendment, all representations and warranties of each Loan Party
set forth in the Loan Documents is true and correct in all material respects
(except to the extent that any such representation or warranty expressly relates
to a specified earlier date, in which case such representation or warranty shall
be true and correct as of such earlier date).
(d) No Default. As of the date hereof and immediately after giving effect to
this Amendment, no Default or Event of Default shall exist.
(e) No Impairment of Liens. The execution, delivery, performance and
effectiveness of this Amendment will not: (a) impair the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all of the
applicable Obligations, whether heretofore or hereafter incurred, and
(b) require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
(f) Financial Covenants. As of the date hereof and immediately after giving
effect to this Amendment, the Borrower is in compliance on a Pro Forma Basis
with the financial covenants set forth in Article VI of the Credit Agreement
recomputed as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available.
(g) No Material Adverse Effect. Since the date of the most recent financial
statements of the Borrower described in Section 5.1(a) of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect.
(h) Loan Parties. As of the date hereof, the parties listed as signatories to
the Reaffirmation represent a true, correct and complete list of the all the
Loan Parties.
     Section 8. Release. In consideration of the amendments contained herein,
the Borrower hereby waives and releases each of the Lenders, the Administrative
Agent and the Issuing Bank from any and all claims and defenses, known or
unknown as of the date hereof, with respect to the Credit Agreement and the
other Loan Documents and the transactions contemplated thereby.

- 8 -



--------------------------------------------------------------------------------



 



     Section 9. Effect; Ratification.
          (a) Except as expressly herein amended, the terms and conditions of
the Credit Agreement and the other Loan Documents remain unchanged and continue
to be in full force and effect. The amendments contained herein shall be deemed
to have prospective application only, unless otherwise specifically stated
herein. The Credit Agreement is hereby ratified and confirmed in all respects.
Each reference to the Credit Agreement in any of the Loan Documents (including
the Credit Agreement) shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment.
          (b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.
          (c) Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection, priority or continuation of the
security interests in, security titles to or other Liens on any collateral
(including the Collateral) securing the Obligations.
          (d) This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
          (e) This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.
     Section 10. Further Assurances. The Borrower agrees to, and to cause any
Loan Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.
     Section 11. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TENNESSEE
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns.
     Section 12. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of

- 9 -



--------------------------------------------------------------------------------



 



the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     Section 13. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signature Pages Follow]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Revolving Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

                  BORROWER:
 
                AMSURG CORP.
 
           
 
  By:   /s/ Claire M. Gulmi    
 
     
 
   
 
  Title:   Executive Vice President, Chief Financial Officer and Secretary    
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                SUNTRUST BANK     as Administrative Agent, as Issuing Bank,
     and as a Lender
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                REGIONS BANK
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                BANK OF AMERICA, N.A.
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                JPMORGAN CHASE BANK, N.A.
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                US BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/    
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                RAYMOND JAMES BANK, FSB
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                BRANCH BANKING AND TRUST COMPANY
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                FIFTH THIRD BANK, N.A.
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                WELLS FARGO BANK, N.A.
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                COMPASS BANK
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
 
           
 
  By:   /s/    
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                KEYBANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                UNION BANK, N.A.
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                THE BANK OF NASHVILLE
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                GOLDMAN SACHS BANK USA
 
           
 
  By:   /s/    
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                AVENUE BANK
 
           
 
  By:   /s/    
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS
          Reference is hereby made to that certain Revolving Credit Agreement
dated as of May 28, 2010 among AmSurg Corp. (the “Borrower”), the Lenders party
thereto and SunTrust Bank, as Administrative Agent (as amended and in effect on
the date hereof, the “Credit Agreement”; capitalized terms used herein and not
defined herein have the meanings ascribed to such terms in the Credit
Agreement).
          Each of the undersigned Loan Parties hereby: (i) agrees that (A) the
amendments contained in the First Amendment to Revolving Credit Agreement dated
as of the date hereof (the “First Amendment”) shall not in any way affect the
validity and/or enforceability of any Loan Document, or reduce, impair or
discharge the obligations of such Person thereunder and (B) nothing in the First
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations or to modify, affect or impair
the perfection, priority or continuation of the security interests in, security
titles to or other Liens on any collateral (including the Collateral) securing
the Obligations; (ii) reaffirms its continuing obligations owing to the
Administrative Agent and the Lenders under each of the other Loan Documents to
which such Person is a party; and (iii) confirms that the liens and security
interests created by the Loan Documents continue to secure the Obligations.
          Each of the undersigned Loan Parties (other than the Borrower) hereby
represents and warrants to the Administrative Agent and the Lenders that each of
the representations and warranties applicable to such Loan Party made by the
Borrower in Section 7 of the First Amendment are true and correct.
          This Reaffirmation shall be construed in accordance with and be
governed by the law of the State of Tennessee.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Reaffirmation of Obligations under Loan Documents as of April 6, 2011.

                  AMSURG CORP.
 
           
 
  By:   /s/ Claire M. Gulmi    
 
     
 
Name: Claire M. Gulmi    
 
     
Title: Executive Vice President, Chief Financial Officer, and Secretary
   
 
                AmSurg Holdings, Inc.     AmSurg Anesthesia Management Services,
LLC     AmSurg EC Topeka, Inc.     AmSurg EC St. Thomas, Inc.     AmSurg EC
Beaumont, Inc.     AmSurg KEC, Inc.     AmSurg EC Santa Fe, Inc.     AmSurg EC
Washington, Inc.     AmSurg Torrance, Inc.     AmSurg Abilene, Inc.     AmSurg
Suncoast, Inc.     AmSurg Lorain, Inc.     AmSurg La Jolla, Inc.     AmSurg
Hillmont, Inc.     AmSurg Palmetto, Inc.     AmSurg Northwest Florida, Inc.    
AmSurg Ocala, Inc.     AmSurg Maryville, Inc.     AmSurg Miami, Inc.     AmSurg
Burbank, Inc.     AmSurg Melbourne, Inc.     AmSurg El Paso, Inc.     AmSurg
Crystal River, Inc.     AmSurg Abilene Eye, Inc.     AmSurg Inglewood, Inc.    
AmSurg Glendale, Inc.     AmSurg San Antonio TX, Inc.     AmSurg San Luis Obispo
CA, Inc.     AmSurg Temecula CA, Inc.     AmSurg Escondido CA, Inc.     AmSurg
Scranton PA, Inc.     AmSurg Arcadia CA Inc.     AmSurg Main Line PA, Inc.    
AmSurg Oakland CA, Inc.     AmSurg Lancaster PA, Inc.

 



--------------------------------------------------------------------------------



 



                  AmSurg Pottsville PA, Inc.     AmSurg Glendora CA, Inc.    
AmSurg Kissimmee FL, Inc.     AmSurg Altamonte Springs FL., Inc.     AmSurg New
Port Richey FL, Inc.     AmSurg EC Centennial, Inc.     AmSurg Naples, Inc.
 
           
 
  By:   /s/ Claire M. Gulmi    
 
     
 
Name: Claire M. Gulmi    
 
      Title: Vice President, Secretary and Treasurer

 